 Case 7:18-cv-06923-NSR-JCM Document 55-1
                                     54-1 Filed 09/19/19
                                                09/16/19 Page 1
                                                              2 of 1
                                                                   2




                                  THOMAS D. EUSTACE, Ph.D.
                                            LICENSED PSYCHOLOGIST
                                                  7 forcse Way
                                             . Amownlk, NY 10501



                                      (914) 245-02°80    Fox (914) 962-4332




7 Farese Way                                                                          Tax ID# XX-XXXXXXX
Amawalk, NY 10501                                                                     Psy.Lic ti 005939-1



November 7, 2016

To Whom It May Concern:

. I have been seeing Mrs. Edwina Rance for individual psychotherapy since October 7, 2015 and am
continuing to see her at this time.

She has consulted me because of concerns, anxieties, fears and phobias that are of such a nature that
living alone would Increase those fears to an unacceptable and detrimental level. These symptoms can
be exacerbated by external events, (I.e. threats real or perceived to her wellbeing and safety) which
could incapacitate her.

It is my opinion that stability In her life continues to be of great Importance at this tf me.


Sincerely yours,




~~~~




                                                                                                 JVC000017
